Citation Nr: 0948134	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required as to the issue of 
service connection for a bilateral knee disorder.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

During his Board hearing, the Veteran testified that during 
his fourth week of basic training he hurt his knee, which 
then began to swell.  He said that he went to the doctor a 
couple of times and got an X-ray.  Subsequently, when he 
served in Vietnam, his knee occasionally swelled up from wear 
and tear when out in the field and he went on sick call or 
complained at least twice.  (See transcript at pp. 6-8).  
Currently, the Veteran testified that his bilateral knee pain 
was a seven on a scale of 10 and that he occasionally used a 
cane and an elastic brace.  (Id. at 4).

Service treatment records are negative for any complaints of, 
or treatment for, either knee.  The Veteran's May 1970 
discharge examination does not show any abnormalities of the 
knees.  However, on his contemporaneous report of medical 
history the Veteran checked the "yes" box to the question 
regarding a trick or locked knee and wrote that the knee 
jumps out of place every once in awhile and was "sprang" in 
basic training.  The examiner concluded that the knee 
complaint began during basic training.  He also wrote to the 
effect that the Veteran had ordinary symptoms since basic 
training with no significant problems and no further medical 
care.  

A November 2005 signed statement from the Veteran's private 
physician, Dr. K.J.H., noted that he had treated the Veteran 
for bilateral knee pain since April 2005, that bilateral knee 
pain had been an ongoing problem for the Veteran, apparently 
since service when he did a lot of infantry work with a lot 
of running and jumping, and that pain and discomfort had 
worsened in the previous five years.  Dr. K.J.H. noted a 
small effusion in the right knee with tenderness along the 
medial collateral ligaments.  A magnetic resonance imaging 
(MRI) scan of the left knee showed a complex tear within the 
medial meniscus, chondromalacia, a small popliteal cyst, 
intact lateral meniscus, and intact anterior and posterior 
cruciate ligaments.

In a signed statement received in August 2006, the Veteran 
wrote that he was not able to obtain medical records from one 
of his private physicians who is now retired.  He also 
related that he was self-employed for more than 30 years and 
often treated his knee problem with over-the-counter 
medications because he did not want surgery to remove him 
from the work force.

The Board is of the opinion that the Veteran has provided 
medical or lay evidence of a current disability, an injury in 
service, and of symptoms since service.  As such, the Veteran 
has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination should be obtained.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  While discharge records confirm that 
the Veteran complained of a knee injury during basic training 
and subsequent knee discomfort during active duty, the 
evidence of record is unclear as to the involvement of both 
knees, the current nature of his claimed bilateral knee 
disorder, and whether any current knee disability is related 
to his period of service.  As such, on remand the Veteran 
should be scheduled for an appropriate VA examination so that 
a medical opinion may be obtained as to the current nature 
and etiology of his asserted bilateral knee disability.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).

On remand, the RO/AMC also should inquire of the Veteran and 
his representative as to the names and addresses of the 
private medical providers who treated his knees, including 
Dr. K.J.H. since April 2005, and should attempt to obtain 
these private medical records.  It appears the Veteran never 
submitted, or asked the RO to obtain, this private medical 
evidence.  During his Board hearing the Veteran testified 
that he also received treatment at the VA clinic in Rome, 
Georgia, and the Atlanta VA Medical Center (VAMC).  Records 
in the claims file also show that he was treated at the VA 
clinic in Smyrna, Georgia.  On remand, the RO/AMC should 
attempt to obtain any of these VA medical records related to 
treatment of the Veteran's knees.  

Additionally, the Veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with the directives in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
VCAA and under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes the 
requirements as outlined in Dingess, 19 
Vet. App. at 473.

2.  The RO/AMC should contact the Veteran 
and his representative and ask them to 
specify all private and VA medical care 
providers who treated him for his 
bilateral knee disorder.  Of particular 
interest are any outstanding private 
medical records of evaluation and 
treatment from Dr. K.J.H., noted above, 
and records of evaluation and/or treatment 
from the Atlanta VAMC, from January 2008 
to the present, and from the VA clinics in 
Rome and Smyrna, Georgia.  After the 
Veteran has signed the appropriate 
release(s), the RO/AMC shall then attempt 
to obtain and associate with the claims 
file any records identified by the Veteran 
that are not already associated with the 
claims file.  

3.  After receipt of the requested 
information, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted 
bilateral knee disorder.  The entire 
claims file, to include a complete copy of 
this remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate his report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail. 

The examiner should clearly identify if 
the Veteran currently has a bilateral knee 
disorder.  If the Veteran has any such 
disorder, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (a 50 percent or more 
probability) that the disorder found on 
examination was incurred in or aggravated 
by the Veteran's period of active service.

A complete rationale for any opinions 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

4.  The RO/AMC will then readjudicate the 
Veteran's claim for service connection for 
a bilateral knee disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  Thereafter, the case should be 
returned to the Board for the purpose of 
appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


